CROW, J.
Epitomized Opinion
Miller and Hempy entered into a contract for sale of Hempy’s stock of goods. The contract provided that each party should deposit $2,000 in a local bank as stipulated damages for breach of contract. The money deposits were made but in ascertaining the price Miller should pay, disputes arose and the bank filed a bill of interpleader asking to be relieved from the custody of the money. Both parties filed pleadings alleging breaches by the other party. The evidence disclosed that Miller’s father had bought the property where the goods were located and Hempy’s business conducted pending the negotiation of the contract. The jury returned a verdict for Hempy. The court entered judgment on the verdict. Miller contended that the trial court erred *782in admitting the undisputed evidence that the real estate was bought by his father. In affirming the judgment, the Court of Appeals held:-
Attorneys — Price, Pfeiffer & Price, for Miller and Beagle; Henderson & Roof, Blackford & Blackford, for Hempy.
1. This evidence was not objectionable because the jury might reasonably find that it rendered more probable the contention of the sellers that the buyer had a motive for breaching the contract inasmuch as the evidence tended to show that the seller’s lease of the premises was soon to expire.
2. The court in charging the jury that the only issue for their determination was which party committed the breach, did not err. It was the duty of counsel if they wished other issues submitted to the jury to request it and their neglect to do so in this kind of a case -estops them from predicating' reversible error. 67 OS. 53, 64.